DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 26-36) in the reply filed on 6/2/21 is acknowledged.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 26-33, 35-36 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ju et al. (US 6,664,079 B2).
Ju et al. provide methods for attaching a nucleic acid to a solid surface and for sequencing nucleic acid by detecting the identity of each nucleotide analogue after the nucleotide analogue is incorporated into a growing strand of DNA in a polymerase reaction. Step (iii) shows that one or more different nucleotide are incorporated and step (ix) shows that the step is repeated which is viewed to be inclusive of instant claim 27 (abstract, col.4-5). Modified DNA polymerases are used 
Ju et al. provide a nucleotide comprising unique label attached through a cleavable linker to the base or to an analogue of the base (col. 4, lines 39-43, col. 14-20). In one embodiment the unique label is attached through a cleavable linker to 5-position of cytosine or thymine or to a 7-position of deaza-adenine or deaza-guanine. In col.10, lines 62-col. 11, line 6, it is disclosed, the linker between the unique label and
the nucleotide analogue is cleaved by a means selected from the group consisting of one or more of a physical means, a chemical means, a physical chemical means, heat, and light.

Figure 8 shows the formation of the linker where a moiety comprising a protected hydroxyl is used. (3rd line of the chemical reaction). A deoxyribonucleotide triphosphate and fluorophore are also used. 

FIGS. 2A-2B: show Scheme of sequencing by the synthesis approach. A: Example where the unique labels are dyes and the solid surface is a chip. B: Example where the unique labels are mass tags and the solid surface is channels etched into a glass chip. A, C, G, T; nucleotide triphosphates comprising bases adenine, cytosine, guanine, and thymine; d, deoxy; dd, dideoxy; R, cleavable chemical group used to cap the --OH group; Y, cleavable linker. (See claim 10 also).



The approach disclosed in the reference is to make nucleotide analogues by linking a unique label such as a fluorescent dye or a mass tag through a cleavable linker to the nucleotide base or an analogue of the nucleotide base, such as to the 5-position of the pyrimidines (T and C) and to the 7-position of the purines (G and A), to use a small cleavable chemical moiety to cap the 3'--OH group of the deoxyribose to make it nonreactive, and to incorporate the nucleotide analogues into the growing DNA strand as terminators. Detection of the unique label will yield the sequence identity of the nucleotide. Upon removing the label and the 3'--OH capping group, the polymerase reaction will proceed to incorporate the next nucleotide analogue and detect the next base (col.2). Figure 9 shows that the dye is cleaved before adding the next nucleotide therefore inherently preventing the next nucleotide to be incorporated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 26-33, 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 12-14 of U.S. Patent No. 7,785,796. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the sequence of an immobilized target single stranded polynucleotide, comprising providing four different types of nucleotides, wherein each of the nucleotides comprises: a 3’-hydroxyl group and a base that is linked to a detectable label via a cleavable linker; wherein the detectable label and the cleavable linker block the incorporation of a further nucleotide into a growing polynucleotide strand, wherein the detectable label linked to each nucleotide can be distinguished upon detection from the detectable label used for the other three nucleotides and incorporating one nucleotide into a complementary strand of the target single stranded polynucleotide; they both claim removing non-incorporated nucleotides and detecting the detectable label of the incorporated nucleotide, thereby determining the type of nucleotide incorporated; they both claim removing the detectable label of the incorporated nucleotide from the base by cleavage of the cleavable linker. 

Claims 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 15, 16, and 19 of U.S. Patent No. 8084590. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the sequence of an immobilized target single stranded polynucleotide, comprising providing four different .

Claims 26-33, 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 15 of U.S. Patent No.8,158,346 . Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the sequence of a target single-stranded polynucleotide, comprising monitoring the sequential incorporation of complementary nucleotides, wherein the nucleotides each have a base that is linked to a detectable label vial a cleavable linker, wherein each of the nucleotides has a ribose or deoxyribose sugar moiety and the ribose or deoxyribose sugar moiety comprises a protecting group attached via the 2' or 3' oxygen atom, and wherein the identity of each nucleotide incorporated is determined by detection of the label linked to the base.

Claims 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 17, 19, 20, 22, 23 of U.S. Patent No. 9121062. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the sequence of an immobilized target single stranded polynucleotide, comprising providing four different types of nucleotides, wherein each of the nucleotides comprises: a 3’-hydroxyl group and a base that is linked to a detectable label via a cleavable linker; wherein the detectable label and the cleavable linker block the incorporation of a further nucleotide into a growing polynucleotide strand, wherein the detectable label linked to each nucleotide can be distinguished upon detection from the detectable label used for the other three nucleotides and incorporating one nucleotide into a complementary strand of the target single stranded polynucleotide; they both claim removing non-incorporated nucleotides and detecting the detectable label of the incorporated nucleotide, thereby determining the type of nucleotide incorporated; they both claim removing the detectable label of the incorporated nucleotide from the base by cleavage of the cleavable linker. They both claim wherein the cleavable linker can comprise a disulfide and an azido moiety.

Claims 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12 of U.S. Patent No. 9,127,314. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the sequence of an immobilized .

Claims 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12 of U.S. Patent No. 9,410,199. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the sequence of an immobilized target single stranded polynucleotide, comprising providing four different types of nucleotides, wherein each of the nucleotides comprises: a base that is linked to a detectable label via a cleavable linker; wherein the detectable label and the cleavable linker block the incorporation of a further nucleotide into a growing polynucleotide strand, wherein the detectable label linked to each nucleotide can be distinguished upon .

Claims 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11, 12, 14-16 of U.S. Patent No. 9,605,310. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the sequence of an immobilized target single stranded polynucleotide, comprising providing four different types of nucleotides, wherein each of the nucleotides comprises: a 3’-hydroxyl group and a base that is linked to a detectable label via a cleavable linker; wherein the detectable label and the cleavable linker block the incorporation of a further nucleotide into a growing polynucleotide strand, wherein the detectable label linked to each nucleotide can be distinguished upon detection from the detectable label used for the other three nucleotides and incorporating one nucleotide into a complementary strand of the target single stranded polynucleotide; they both claim removing non-incorporated nucleotides and detecting the detectable label of the incorporated nucleotide, thereby determining the type of nucleotide incorporated; they both claim removing the .

Claims 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11, 13-14, 17 and 23 of U.S. Patent No. 10,487,102. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the sequence of an immobilized target single stranded polynucleotide, comprising providing four different types of nucleotides, wherein each of the nucleotides comprises: a 3’-hydroxyl group and a base that is linked to a detectable label via a cleavable linker; wherein the detectable label and the cleavable linker block the incorporation of a further nucleotide into a growing polynucleotide strand, wherein the detectable label linked to each nucleotide can be distinguished upon detection from the detectable label used for the other three nucleotides and incorporating one nucleotide into a complementary strand of the target single stranded polynucleotide; they both claim removing non-incorporated nucleotides and detecting the detectable label of the incorporated nucleotide, thereby determining the type of nucleotide incorporated; they both claim removing the detectable label of the incorporated nucleotide from the base by cleavage of the cleavable linker. They both claim wherein the cleavable linker can comprise a disulfide moiety. They both claim repeating steps one or more times.

Claims 26-33, 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-45 of copending Application No. 16/726040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the identity of a nucleotide in an immobilized target single-stranded polynucleotide, comprising (a)    providing one or more of the nucleotides wherein each of the nucleotides is a nucleotide comprising a base linked to a detectable label via cleavable linker and further comprising a hydroxyl protecting group attached to the 3’ oxygen atom and wherein the detectable label linked to each type of nucleotides can be distinguished upon detection, and a polynucleotide complementary to at least a portion of the target single-stranded polynucleotide; (b)    incorporating one of the nucleotides provided in step (a) into the complementary polynucleotide; and (c) detecting the detectable label of the nucleotide incorporated in step (b), thereby determining the identity of the nucleotide. They both claim wherein the base can be a deazapurine
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 26-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74-80 of copending Application No. 16/691,108 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the identity of a nucleotide in an immobilized target single-stranded polynucleotide, comprising (a)    providing one or more of the nucleotides wherein each .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        4 June 2021